Case 1:19-cv-00131-JTN-SJB ECF No. 26, PageID.175 Filed 08/05/19 Page 1 of 10




                       UNITED STATES DISTRICT COURT
          IN THE WESTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

RONECA ECHOLS,

        Plaintiff,
                                                    Case No. 1:19-CV-00131
 -vs-                                               Hon. Janet T. Neff
                                                    Magistrate Judge: Ellen S. Carmody

EXPRESS AUTO, INC.,

        Defendant.


                      PLAINTIFF’S RESPONSE TO
        DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S DEPOSITION
        For the reasons set forth in the brief below, Ms. Echols requests that the Court deny the

motion to compel Ms. Echols deposition based upon the undisclosed conflict of interest with the

attorneys of Cardelli Lanfear.

                                             Respectfully Submitted,


                                             By: s/ Ian B. Lyngklip
                                             Ian B. Lyngklip P47173
                                             LYNGKLIP & ASSOCIATES,
                                             CONSUMER LAW CENTER, PLC
                                             Attorney for Roneca Echols
                                             24500 Northwestern Highway, Ste. 206
                                             Southfield, MI 48075
                                             (248) 208-8864
                                             Ian@MichiganConsumerLaw.Com
Dated: August 5, 2019
Case 1:19-cv-00131-JTN-SJB ECF No. 26, PageID.176 Filed 08/05/19 Page 2 of 10




                        UNITED STATES DISTRICT COURT
           IN THE WESTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

RONECA ECHOLS,

         Plaintiff,
                                                        Case No. 1:19-CV-00131
 -vs-                                                   Hon. Janet T. Neff
                                                        Magistrate Judge: Ellen S. Carmody

EXPRESS AUTO, INC.,

         Defendant.


                          BRIEF IN SUPPORT OF
        PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO COMPEL
                        PLAINTIFF’S DEPOSITION
                                           INTRODUCTION

         Defendant Express Auto, Inc. brings this motion to compel the deposition of the Plaintiff

Roneca Echols. Ms. Echols has no opposition to being deposed. Ms. Echols does, however,

object to being deposed by her former attorney who represented her in a substantially related matter

while working for Lyngklip & Associates. For their part, the attorneys of Cardelli Lanfear argue

that the prior representation of Ms. Echols by Attorney Kontry does not disqualify the firm. They

argue that Mr. Kontry has no recollection of Ms. Echols and that his representation of Express

Auto arises a significant time after his employment with Lyngklip & Associates.

         This motion should fail for two obvious reasons. First, Express Auto has failed to identify

the correct ethics rule governing their conduct in this case. Having failed to identify the governing

ethics rule, Express Auto likewise fails to correctly analyze the conflict applicable to their attorney.

That rule, MRPC 1.10 prohibits an attorney from representing a client in a “substantially related”

matter. While Attorney Kontry provides basic information about his recollection, he fails to
Case 1:19-cv-00131-JTN-SJB ECF No. 26, PageID.177 Filed 08/05/19 Page 3 of 10




address the overarching issues of another matter which was closely related to the earlier matter

and is a direct precursor to this case. Specifically, Lyngklip & Associates undertook a complete

credit review for Ms. Echols as the firm does in virtually all its cases. That credit review, which

is initiated at the time of retention and then reoccurs annually or upon the client’s request. Ms.

Echols engaged the firm in May 2016 to assist her with 1) the review of her credit and 2) litigation

of cases arising out of that review of her credit history. 1 Those services were materially related

to this case, all requiring the review of Ms. Echols’ private financial materials and other

confidential client information. Defendant has now requested discovery of and production of

these documents that were gathered during the representation of Ms. Echols in the two prior

matters.

         Second, MRPC 1.10 specifically requires that an attorney with a potential conflict promptly

bring that conflict to the Court’s attention so that the conflict may be reviewed by the Court.

Express Auto’s attorneys have failed to provide that prompt notice, and but for this motion, it

appears they would never have done so.

         Finally, notwithstanding its pro forma offer to meet and confer, (see Defendant’s R.25- A),

Express Auto’s attorneys twice refused to discuss this conflict when specifically requested by

Plaintiff’s Counsel Ian Lyngklip and provided with dates for that meet and confer. As such,

defendant has failed to satisfy its obligations under LR 7.1(d).

                                   STATEMENT OF PROCEDURAL FACTS

         Ms. Echols filed this case on February 20, 2019 and alleged violations of the Equal Credit

Opportunity Act (“ECOA”). On May 7, 2019, Attorney Frazier met and conferred with Plaintiff’s



1 As a result of this ongoing relationship and credit review, Lyngklip & Associates has represented Ms. Echols in
the following cases, each arising in part under the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq. Echols v.
CARite of Kalamazoo, Case No 17-00204; Echols v Dick Genthe Chevrolet, Inc., Case No. 18-00278; Echols v
Express Auto,Inc.,Case No. 19-00131.
Case 1:19-cv-00131-JTN-SJB ECF No. 26, PageID.178 Filed 08/05/19 Page 4 of 10




Counsel to complete the Joint Discovery Plan. During that call, Attorney Frazier requested Ms.

Echols’ availability for a deposition. During that same call, Plaintiff’s Counsel confirmed that

June 24, 2019, one of the dates that Ms. Frazier’s office had previously offered, was a mutually

agreeable date for Ms. Echols’ deposition. (See Email to Melanie Frazier dated May 7, 2019, R.25-

2). On May 29, 2019, Attorney Frazier appeared on behalf of Express Auto at the Rule 16

Conference. (See R. 15 – Minute Entry).

         On June 17, 2019, the day before Defendant’s 30(b)(6) deposition, Attorney Frazier

emailed Plaintiff’s Counsel regarding the 30(b)(1) depositions of Express Auto employees.

(Email from Melanie Frazier dated June 17, 2019, R.25- 3).                 To that email, she attached another

email which was addressed to Bryan Kontry 2. At that time, Mr. Kontry’s involvement in the case

had not been disclosed nor had Mr. Kontry filed an appearance in the case. More importantly,

that email establishes that both Attorneys Kontry and Frazier acted affirmatively to conceal Mr.

Kontry’s involvement in the case from Plaintiff’s Counsel and the Court.

         On June 19, 2019, Mr. Kontry appeared and defended Plaintiff’s Deposition of Express

Auto’s 30(b)(6) witness. Prior to starting the deposition, and after Mr. Kontry confirmed that he

intended to file his appearance in the matter, Plaintiff’s Counsel stated an objection to Mr. Kontry’s

participation on the grounds of conflict of interest. That same day, Plaintiff’s Counsel advised Ms.

Frazier of the objections to Mr. Kontry’s appearance as presenting a conflict of interest with a

former client. (Email to Ms. Frazier data June 19, 2019, R.25- 4). Plaintiff’s Counsel advised

further that Ms. Echols would not appear for deposition considering Mr. Kontry’s former

employment for Lyngklip & Associates at a time when Lyngklip & Associates represented her

interests in related matters. Id.



2 Plaintiff’s Counsel reasonably believes that email was not intended for Plaintiff’s Counsel’s eyes.
Case 1:19-cv-00131-JTN-SJB ECF No. 26, PageID.179 Filed 08/05/19 Page 5 of 10




       In response to Ms. Frazier’s email denying the merit of any possible conflict, on June 21,

2019 Plaintiff’s Counsel again raised the conflict of interest issue and confirmed that upon

resolution, Ms. Echols would be produced for a deposition. (Email to Melanie Frazier dated June

21, 2019, R.25- 5). Rather than engaging in Plaintiff’s requested meet and confer, Attorney

Frazier directed Mr. Kontry to file the motion without the meet and confer:

       Please go ahead and file the motion to compel plaintiff’s depo when you have
       time. I really want the judge to know they are being jerks.

Email from Attorney Frazier, dated July 3, 2019, R.25- 6. Following a review of the conflict of

interest matter with ethics counsel, Kenneth Mogill, Plaintiff’s Counsel confirmed that the issue

was governed by MRPC 1.9(c) and to avoid any conflict, recommended the withdrawal of

Attorney Kontry’s appearance and involvement in the matter:

       To be clear, we are willing to produce Ms. Echols for deposition by an attorney
       who has not had access to client confidences of Ms. Echols.

Email to Attorney Frazier, dated July 9, 2019, R.25- 7. Plaintiff’s Counsel then requested a

meet and confer to determine if the parties could resolve the conflict. Id. That same day, Ms.

Frazier refused and responded as follows:

       Please provide me with timesheets or other materials showing that Bryan worked
       on the Roneca Echols matter such that he would have access to client confidences.
       I cannot prepare for a meet and confer without these materials.

Email from Attorney Frazier, dated July 9, 2019, R.25- 8. In this email, Ms. Frazier refused to

meet and confer unless Plaintiff’s counsel turned over materials unrelated to the case, and without

a proper request for production. As such, Defendant has not met and conferred concerning the

issues underlying this motion and has refused to do so.

1.     Substantially related matters.

       The seminal case on substantially related matters for the purpose of determining

disqualification is T.C. Theatre Corp. v Warner Bros. Pictures, Inc., 113 F. Supp. 265 (S.D.N.Y.
Case 1:19-cv-00131-JTN-SJB ECF No. 26, PageID.180 Filed 08/05/19 Page 6 of 10




1953). In that case, the court outlined the client’s burden in relation to a potential conflict and

held that if the matters are substantially related, a conclusive presumption arises barring

representation in the later matter:

           I am not in accord with Mr. Cooke that Universal is required to show that during
           the Paramount litigation it disclosed matters to him related to the instant case.
           Rather, I hold that the former client need show no more than that the matters
           embraced within the pending suit wherein his former attorney appears on behalf of
           his adversary are substantially related to the matters or cause of action wherein the
           attorney previously represented him, the former client. . . .

T.C. Theatre, supra at 268. In explaining its rationale, the court pointed out that attempting to

evaluate the specifics of confidences revealed to the attorney would present an unfair burden on

the client and would likewise force the revelation of confidences, effectively eviscerating the

attorney-client privilege:

           To compel the client to show, in addition to establishing that the subject of the
           present adverse representation is related to the former, the actual confidential
           matters previously entrusted to the attorney and their possible value to the present
           client would tear aside the protective cloak drawn about the lawyer-client
           relationship. For the Court to probe further and sift the confidences in fact revealed
           would require the disclosure of the very matters intended to be protected by the
           rule. It would defeat an important purpose of the rule of secrecy to encourage clients
           fully and freely to make known to their attorneys all facts pertinent to their cause. .

T.C. Theatre, supra at 268. Thus, the rationale underlying this rule bars inquiry into the specifics

of the confidences and instead requires only that the Client show that the matters were substantially

related.

           Within this Circuit, the Court of Appeals has adopted this same analytical framework. The

Court in General Electric Co. v. Valeron Corp., 608 F.2d 265 (6th Cir. 1979) held that a former

client may disqualify opposing counsel upon a showing of a substantial relationship between the

a past matter and the matter at issue, without demonstrating specific confidences which were

previously revealed:
Case 1:19-cv-00131-JTN-SJB ECF No. 26, PageID.181 Filed 08/05/19 Page 7 of 10




       . . . .Valeron argues that the showing of a "substantial relation" between Cantor's
       prior work for General Electric and the instant litigation is not sufficient; it contends
       that it is necessary that General Electric show a substantial relation between
       Cantor's work for it and the actual issues of the present lawsuit and that such has
       not been shown. While we do not mean to indicate that Valeron would be entitled
       to prevail even if we accepted this view of the law, we note that this narrower
       formulation is not supported by case law generally and is contrary to the
       formulation as set out by this court in Melamed, 592 F.2d (6th Cir. 1979) at 292
       and cases cited therein. As is stated in Wilson P. Abraham Construction Co. v.
       Armco Steel Co., 559 F.2d 250 (5th Cir. 1977)….
General Electric Co., supra at 267-268. Under this rule, the substantial relationship of the issues

establishes a conclusive presumption that confidences have been shared such that the attorney may

not represent another client against the consumer. Within this district, Judge Cook has addressed

the question of what constitutes a "substantially related" matter in Anchor Packing Company, v

Pro-Seal, Inc., 688 F. Supp. 1215 (E.D. Mich. 1988). There, the court held that "a substantial

relationship “is measured by the allegations in the complaint and by the nature of the evidence that

would be helpful in establishing those allegations." Id at 1220.

                                        LAW & ARGUMENT

1.     Defendant failed to confer in good faith, under Local Rule 7.1(d).

       Express Auto claims that Plaintiff failed or refused to meet and confer concerning the

deposition of Ms. Echols (See R. 23 at PgId 112). This statement mischaracterizes the discussions

leading up to this motion. Neither attorney Frazier nor Attorney Kontry initiated a phone call,

nor did they provide dates for a meet and confer. Additionally, to move this issue forward,

Plaintiff’s counsel offered his availability to meet and confer by proposed three dates and times.

At this point and in response, Express Auto refused to meet and confer unless Plaintiff’s counsel

provided documentation of the work performed by Mr. Kontry for the Lyngklip & Associates firm.

Express Auto refused to meet and confer on this core issue at the heart of this motion in the absence

of those documents. That conditioned demand does not satisfy either the letter or spirit of Local
Case 1:19-cv-00131-JTN-SJB ECF No. 26, PageID.182 Filed 08/05/19 Page 8 of 10




Rule 7.1(d). More importantly, there is no basis for such a demand in either the Court Rules nor

would such documents have informed the ethical concerns raised by Plaintiff’s Counsel.

2.      The Court should deny the motion until it has resolved the ethical concerns and
        conflict of interest attendant to Mr. Kontry.

        Ms. Echols objects to deposition by her former attorney – an attorney now representing a

party adverse to her own interests. She has fully set forth the rules governing this issue and facts

establishing 1) that a conflict of interest exists for Mr. Kontry, and 2) that the Cardelli Lanfear firm

has violated MRPC 1.10 by failing to promptly notify the Court of this conflict. As noted by the

commentary to MRPC 1.10 and the case law supporting it, clients should not be placed in the

position of having to establish either specific confidences that may be compromised by a former

attorney, nor should they have concern for the court prying into those confidences.                          See T.C.

Theatre Corp. v Warner Bros. Pictures, Inc., 113 F. Supp. 265 (S.D.N.Y. 1953). As such, the

Rule allocates an affirmative duty onto the attorney to promptly bring any such conflicts with a

former client to the attention of the Court.

        Having failed to do so, the Court should deny the motion to compel Ms. Echols’s deposition

until such time as the Court has resolved the issue of Cardelli Lanfear’s conduct 3.

                                                  CONCLUSION

        For the reasons stated in this motion and the accompanying motion to strike the appearance

of Express Auto’s attorneys, Ms. Echols requests that the Court deny this motion to compel her

deposition.




3 Contemporaneous with the filing of the instant Response brief, Plaintiff’s Counsel has filed a Motion to
Disqualify Opposing Counsel.
Case 1:19-cv-00131-JTN-SJB ECF No. 26, PageID.183 Filed 08/05/19 Page 9 of 10




                                   Respectfully Submitted,


                                   By: s/ Ian B. Lyngklip
                                   Sylvia S. Bolos P78715
                                   Ian B. Lyngklip P47173
                                   LYNGKLIP & ASSOCIATES,
                                   CONSUMER LAW CENTER, PLC
                                   Attorney for Roneca Echols
                                   24500 Northwestern Highway, Ste. 206
                                   Southfield, MI 48075
                                   (248) 208-8864
                                   SylviaB@MichiganConsumerLaw.Com
Dated: August 5, 2019
Case 1:19-cv-00131-JTN-SJB ECF No. 26, PageID.184 Filed 08/05/19 Page 10 of 10




                               CERTIFICATE OF SERVICE
        I certify that on August 5, 2019, I will electronically file the document above with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following persons:

Party                                                 Manner

Melanie Frazier                                       Via CM/ECF System
Bryan Kontry
Cardelli Lanfear, P.C.
322 W. Lincoln Ave.
Royal Oak, MI 48067




                                              Respectfully Submitted,


                                              By: s/ Ian B. Lyngklip
                                              Sylvia S. Bolos P78715
                                              Ian B. Lyngklip P47173
                                              LYNGKLIP & ASSOCIATES,
                                              CONSUMER LAW CENTER, PLC
                                              Attorney for Roneca Echols
                                              24500 Northwestern Highway, Ste. 206
                                              Southfield, MI 48075
                                              (248) 208-8864
                                              SylviaB@MichiganConsumerLaw.Com
Dated: August 5, 2019
